DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
Applicant’s remarks and amendment submitted on 12/26/2018 and 04/15/2022 are acknowledged.
Claims 17-32 are pending. 
Claims 31-32 are amended.
Claims 17-30 have been examined on the merits.
Applicant’s election of Group I, claims 17-30, drawn to a mixture comprising Paenibacillus strain and pesticide, filed on 04/15/2022, is acknowledged.
Claims 31 and 32 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant’s election of the species in response to the species requirements set forth in the prior office action is acknowledged. Specifically, Applicant elects the Species Group (i): Paenibacillus polymyxa; Species Group (ii): Respiration inhibitors; Species Group (iii): Inhibitors of complex III at Qo site; Species group (iv): C14 demethylase inhibitors; Species group (v): phospholipid biosynthesis and cell wall deposition; Species group (vi): thio- and dithiocarbamates; Species group (vii): Herbicides with subgroup M.1 Lipid biosynthesis inhibitors; Species group (viii): Insecticides with subgroup N.1 Acetylcholine esterase (AChE) inhibitors; and Species group (ix): Fungicides - Oomycetes fungicides. Accordingly, the elected species in Claims 17-30 are under consideration and are being examined.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
 
Specification
The disclosure is objected to because it contains embedded hyperlink and/or other form of browser-executable code (see paragraphs 0003, 0037, 0150, 0359, 0543-44); references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Applicant is required to delete the embedded browser-executable codes.
The specification is objected to for not complying with sequence rules. 
The specification (paragraph 0033) discloses a 22-base DNA sequence, which is not referenced by its corresponding sequence identifier ("SEQ ID NO:__"). Applicants are reminded that this 22-base sequence is encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2), and it must be identified by SEQ ID No.  Since the sequence is explicitly disclosed in the application it must appear in the sequence listing as required by the sequence rules (37 CFR §§1.821-1.825).  A new sequence listing is needed if the sequence is not currently listed.  Applicant is required to make the appropriate changes.   
To be considered fully responsive, any reply to this action must address these deficiencies, as this requirement will not be held in abeyance.
 
Priority
This application, U.S. Application number 16076424, is a national stage entry of International Application Number PCT/EP2017/052532, filed on 02/06/2017, which claims for foreign priority under 35 U.S.C. 119(a)-(d) to EPO 16154807.8, filed on 02/09/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2018, 09/14/2020, 03/02/2021, and 02/03/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97., and have been considered by the examiner.

Drawings
The drawings submitted on 08/08/2018 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 22 is objected to due to the recitation of “a a whole culture broth”.  The term should be changed to “a whole culture broth”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b), 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 29 is indefinite due to the recitation of “further comprising a pesticide III selected from …”. The term “further” implies that the recited pesticide III is an additional component not defined the previous claims. However, all the pesticides, fungicides, insecticides defined under the name “pesticide III” in the claim 29 are exactly the same as those pesticides/fungicides/insecticides defined under the name “pesticide II” in the base claim 17.  For example, all the fungicides listed in the subgroup “inhibitors of complex III at Qo site” of the group “SF)” of claim 29 are present in the subgroup “inhibitors of complex III at Qo site” of the group “A)” of the basic claim 17 (see page 4). It is not clear how the pesticide III recited in the claim 29 differs from the pesticide II recited in the claim 17. For the purpose of examination, it will be assumed that the pesticide III recited in claim 29 is a part of the pesticide II defined in claim 17.

Claim Rejections - 35 USC § 112(d), or 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
Claim 22 recites that the component 1) comprises a whole culture broth of the Paenibacillus strain. The limitation “a whole culture broth” is not recited in the base claim 17. Therefore, the scope of Claim 22 is broader than that of Claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention employs Paenibacillus strains Lu16774, Lu17007, and Lu17015 recited in Claim 17, which are respectively deposited with DSMZ under Accession No. DSM 26969, DSM26969, and DSM26971. Since these microorganism strains are essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  
Applicant states in the specification that Paenibacillus strains Lu16774, Lu17007, and Lu17015 have been deposited at the microorganism collection Center DSMZ under the terms of the Budapest Treaty. However, there is no indication in the specification as to public availability of the strains.  
To satisfy the deposit requirement made herein, an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number is required.  The affidavit, declaration, or statement must state that the specific Paenibacillus strains Lu16774, Lu17007, and Lu17015 have been deposited under the Budapest Treaty and that they will be available to the public under the conditions specified in 37 CFR 1.808.

Claim Interpretation
Claim 17 recites the terms of “fenoxystrobin/flufenoxystrobin” and “triclopyricarb/chlorodincarb” as the inhibitors of complex III at Qo site, listed under pesticides of the Group “A)” in the claim 17 (page 4).  It has been known in the art that  fenoxystrobin is a synonym of flufenoxystrobin; and triclopyricarb is a synonym of chlorodincarb.  Accordingly, the terms “fenoxystrobin/flufenoxystrobin” and “triclopyricarb/chlorodincarb” are interpreted as being the same pesticide compounds represented by the name of fenoxystrobin and flufenoxystrobin and by the name of triclopyricarb and chlorodincarb, respectively.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of
 Claims 17-20, 23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Selvig et al. (US 2003/0068303, 2003), as evidenced by Bernardeau et al. (US 20210100850, 2021), by the printout of Paenibacillus polymyxa – microbewiki (downloaded on 5/6/2022), by Kijlstra et al. (US 2015/0344905, 2015, cited in IDS), and by LEE et al. (Phytoparasitica, 2012, 41: 49-58, cited in IDS).
Regarding Claims 17, 18, and 28-30, Selvig et al. teach a biologic-chemical fungicide composition (BCF) for controlling, preventing, or reducing pathogenic fungus infection in plants (abstract, paragraph 0021), comprising, as active components, a mixture of microorganisms in a biologic component and one or more chemical fungicides, wherein the microorganisms include gram-positive and/or gram-negative bacteria that are not inhibited or killed by the chemical fungicides (abstract, paragraphs 0019 and 0032), wherein the bacteria include Bacillus polymyxa (paragraph 0035/line 6); wherein the one or more chemical fungicides are selected from a Markush group containing the members of the strobing fungicides: azoxystrobin, dimoxystrobin, kresoxim-methyl, metominostrobin, picoxystrobin, pyraclostrobin, and trifloxystrobin; Inidazole fungicides: fenamidone; Oxazole fungicides: famoxadone; Carbamate fungicides: iprovalicarb; Morpholine fungicides: dimethomorph; thioquinox thiazole fungicides: ethaboxam; xylylalanine fungicides: metalaxyl and metalaxyl-M; and unclassified fungicides: zoxamide (Note: all these fungicides read respectively on the pesticide II/pesticide III, specifically, the inhibitors of complex III at Qo site and the Oomycetes fungicides recited in the claims 17 and 29) (see Selvig et al., throughout paragraph 0054, e.g. left col./lines 14-16 and right col./last line). It is also noted that the Bacillus polymyxa taught by Selvig et al. is a synonym of Paenibacillus polymyxa, as evidenced by Bernardeau et al. (see paragraph 0054/lines 12-13). As such, Selvig et al. teach Paenibacillus polymyxa as the bacteria to be included in their composition. Selvig et al. also teach that their compositions are formulated to include a solid carrier, fillers, or a mineral oil  (Note: all these materials read on the claimed limitation “auxiliary” recited in claim 28) (paragraphs 0093-94); and that compositions comprising a mineral oil/auxiliary are used for dressing/coating seed, i.e. a plant propagation material (paragraph 0094/lines 1-3) (Note: this further teaching renders the limitation of a plant propagation material having a coating recited in claim 30 to be obvious).  Selvig et al. further teach that their compositions having microorganisms in addition to one or more chemical fungicides are significantly more effective and less toxic than compositions having chemical fungicides alone without microorganisms (abstract, paragraph 0021).  
In view of the teachings of Selvig et al., it would have been obvious to one of ordinary skill in the art to include Paenibacillus polymyxa and one or more chemical fungicides, as defined in the instant claims 17 and 29, in the fungicide composition of Selvig et al. for controlling, preventing or reducing pathogenic fungus infections in plants, wherein the one or more chemical fungicides are azoxystrobin, dimoxystrobin, kresoxim-methyl, metominostrobin, picoxystrobin, pyraclostrobin, trifloxystrobin, fenamidone, famoxadone, iprovalicarb, dimethomorph, thioquinox, ethaboxam, metalaxyl, metalaxyl-M, and/or zoxamide, because Selvig et al. expressively teach using these components for preparing their fungicide compositions.  It is noted that although Selvig et al. do not expressively teach the chemical fungicides are the inhibitors of complex III at Qo site or the Oomycetes fungicides as recited in the claim 17 or 29, they teach exactly the same chemical compounds as those compounds listed under the inhibitors of complex III at Qo site or the Oomycetes fungicides of claims 17 and 29. Being inhibitors of complex III at Qo site or Oomycetes fungicides is directed to the inherent functions of the fungicides recited in the claims. It is presumed that substances having the same structures are capable of performing the same functions. Thus, the teachings of Selvig et al. meet the requirement of the claims. 
Regarding the active component 1) recited in Claim 17, the claim defines that the component 1) can be at least one metabolite generated in Paenibacillus strain recited in the claim 17. It is noted that the claim 17 does not recite any limitations to define the metabolite. As such, the at least one metabolite recited in the claim can be any metabolite, in any form (e.g. in a form not being isolated from bacterial strain), and can be either active or inactive.  Although Selvig et al. do not teach the specific Paenibacillus strains/Paenibacillus polymyxa strains recited in claim 17, determination of patentability is based on the structure of the metabolite itself, not on the Paenibacillus strains that produce the metabolite, i.e. not on a process that produces the metabolite through Paenibacillus strains. See MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  The Paenibacillus polymyxa taught by Selvig et al. belongs to the same bacterial species as those bacterial strains recited in the claim 17 (Note: Paenibacillus polymyxa strains are recited in the claim 17, as supported by claim 18 and the specification). Bacteria belonging to the same species of Paenibacillus polymyxa share multiple metabolism pathways, from which the same metabolites are generated, as evidenced by the attached printout of microbewiki, which teaches that Paenibacillus polymyxa bacteria fix nitrogen, produce hormones that promote plant growth, produce hydrolytic enzymes, and produce antibiotics against harmful plant and human microorganisms, and the metabolites listed include ytokinins, auxins, ethylene, gibberellins, polymyxin E1, 2,3-butanediol, hematite, pyrite and chalcopyrite (see pages 1 and 2); and by Lee et al., who teach that Paenibacillus polymyxa bacteria generate metabolites, such as glucanases, cellulases, xylanase, lipase, and peptide antibiotics (page 50/both columns). Examiner further notes that since the term “at least one metabolite” recited in the claim has an extremely broad scope, even a basic metabolite, water, from the bacteria of Selvig et al. can meet the requirement of this limitation. As such, the fungicide composition suggested by Selvig et al. comprises the active component 1), meeting the requirement of the claim 17.  Therefore, Claims 17, 18, and 28-30 would have been obvious over Selvig et al. for all the reasons indicated above.
Regarding Claims 19 and 20, these two claims further limit the functions of the Paenibacillus strains specified in claim 17. But, they do not further limit claim 17 to require that the “mixture” comprises the Paenibacillus strains as the active component 1). Therefore, the metabolite(s) suggested by the cited prior art meets the limitations of claims 19 and 20. 
   Regarding Claim 23, Selvig et al. teach their composition comprises Paenibacillus polymyxa.  It is a common feature of bacteria belonging to species of Paenibacillus polymyxa to generate metabolites including polymyxins, octapeptins, polypeptins, pelgipeptins, and fusaricidins, as evidenced by the disclosure of the specification (paragraph 0046), by Kijlstra et al. (paragraph 0366) and by Lee et al. (abstract). Thus, the Paenibacillus polymyxa-containing composition suggested by Selvig et al. appears to comprise the metabolites defined by the claim. Accordingly,  the claim would have been obvious over the teachings of the cited prior art.  
Regarding Claim 27, Selvig et al. expressively teach that the combination of the microorganisms/bacteria and the chemical fungicides generates significantly higher anti-fungus activities compared to the chemical fungicides (as indicated above), and further teach that there is a synergistic effect between the bacteria/biological component and the chemical fungicides that increases the antifungal activity (paragraph 0042/lines 4-7 from bottom). These teachings indicate that the fungicide composition comprises the bacteria and the chemical fungicides in a synergistically effective amount, thus rendering the claim to be obvious. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Selvig et al. (US 2003/0068303, 2003), as applied to Claims 17-20, 23, and 27-30, further in view of Eastman et al. (Genome Announcements, 2014, e01218-13, 2(1): 1-2), as evidenced by Alignment of SEQ ID NO. 17 with genomic sequence of Paenibacillus polymyxa CR1. 
The teachings of Selvig et al. are described above.
Regarding Claims 21 and 22, Selvig et al. teach that their composition comprises Paenibacillus polymyxa, but do not teach their fungicide composition comprises the Paenibacillus strain as defined by the claim 17, specifically a bacterial strain having a nucleotide sequence with at least 99.3% identity to DAN sequence SEQ ID NO: 17, as defined in the “d8)” of claim 17. However, it would have been obvious to include a Paenibacillus polymyxa strain having a nucleotide sequence with at least 99.3% identity to DAN sequence SEQ ID NO: 17 in the fungicide composition of Selvig et al. for controlling fungus infection in plant and promoting plant growth, wherein the Paenibacillus polymyxa strain is a purified culture or whole culture broth made from a purified/isolated Paenibacillus polymyxa strain (i.e. a substantially purified culture), because it had been known in the art that a purified or isolated Paenibacillus polymyxa strain having at least 99.3% identity to SEQ ID NO: 17 provides beneficial effects for plant growth and inhibiting plant diseases in agriculture. In support, Eastman et al. teach a purified/isolated Paenibacillus polymyxa strain CR1 and performed its whole genomic sequencing (title, and abstract), wherein the strain CR1 has a nucleotide sequence with 100% identity to the DAN sequence of SEQ ID NO: 17, as evidenced by the attached alignment. Eastman et al. further teach that the Paenibacillus polymyxa has significance for its application in agriculture, and the strain CR1 has benefits of promoting plant-growth, performing nitrogen-fixation, producing plant hormone (indole-3-acetic acid) and antimicrobial production (i.e. inhibiting plant pathogens) (page 1/left column/para 1, right column/para. 3). Eastman et al. further teach culturing the purified/isolated CR1 strain in a nutrient broth (which generates a whole culture broth) (page 1/left col./para. 2/lines 1-2). It is noted that Selvig et al. specifically teach that the microorganisms/bacteria in their fungicidal composition are active, living, and multiplying microorganisms in vegetative state (para. 0032/lines 1-4) and that their composition comprises nutritional components (paragraph 0027). In view of the teachings of Selvig et al., it would have been obvious to include the whole culture broth of Paenibacillus polymyxa strain CR1, containing both living/multiplying microorganisms and the nutrients, in the fungicidal composition of Selvig et al.
Regarding Claims 24-26, the cited prior art do not teach that the strain CR1 generates metabolites/fusaricidins having the specific structures defined by the claims 24-26.  However, generating fusaricidins is an inherent feature of Paenibacillus polymyxa strains, as indicated above. The Paenibacillus polymyxa strain CR1 taught by the cited prior art has exactly the same structure as that of the Paenibacillus strain defined by the claim 17.  In the absence of evidence to the contrary, it is presumed that Paenibacillus polymyxa strains having the same structures are capable of producing the same fusaricidins. Thus, the combined teachings of Selvig et al. and Eastman et al. render the claims 24-26 to be obvious.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 17-20 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Selvig et al. (US 2003/0068303, 2003), as applied to Claims 17-20, 23, and 27-30, further in view of Vater et al. (J. Am. Soc. Mass Spectrom., 2015, 26:1548-1558).
The teachings of Selvig et al. are described above.
Regarding Claims 24-26, Selvig et al. do not teach that Paenibacillus polymyxa generates metabolites/fusaricidins having the specific structures as defined in the claims 24-26.  However, it would have been obvious to include a Paenibacillus polymyxa strain, which generates metabolites/fusaricidins of the instant claims, in the fungicide composition of Selvig et al. for controlling fungus infection in plant and promoting plant growth, because it had been known in the art that an isolated Paenibacillus polymyxa strain that generates such metabolites/fusaricidins provides beneficial effects for plant growth and inhibiting plant diseases in agriculture. In support, Vater et al. teach a Paenibacillus polymyxa strain M1 isolated from wheat plant, and generates more than 20 different fusaricidins as metabolites (title, abstract, page 1548/last para), and Vater et al. characterized the chemical structures of the fusaricidins, which read on those of the fusaricidins defined in the claims 24-26 (abstract, Table 2, pages 1555-1557). Vater et al. also teach that strains of Paenibacillus are rich sources of bioactive components and secondary metabolites for application in agriculture (page 1549/Introduction); and that the Paenibacillus polymyxa strain M1 is an efficient plant-growth promoter, it interacts with plant roots in soil, thus stimulating plant growth and productivity as a biofertilizer and it has powerful antimicrobial potential, thus protecting plants as a biocontrol agent against pathogenic microorganisms (page 1548/last 7 lines, page 1549/first 2 lines). Vater et al. further teach that the Paenibacillus polymyxa strain M1 generates metabolites in two lipopeptide families, polymyxins and fusaricidins, which are antibacterial and antifungal agents in biocontrol (page 1549/left column/paras 2-3).     
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 17-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11185078.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims 1-12 of the ‘078 Patent are directed in part to a mixture, comprising as active components: 1) at least one Paenibacillus strain or a culture medium thereof, a cell-free extract thereof, or at least one metabolite thereof;  wherein the at least one Paenibacillus strain is selected from the group consisting of: a) Paenibacillus strain Lu16774 deposited with DSMZ under Accession No. DSM 26969;  b) Paenibacillus strain Lu17007 deposited with DSMZ under Accession No. DSM 26970;  c) Paenibacillus strain Lu17015 deposited with DSMZ under Accession No. DSM 26971 (Note: the Paenibacillus strains recited in a) – c) read on the Paenibacillus strains recited in a) – c) in the instant claim 17, respectively);  and d) a Paenibacillus strain which comprises a DNA sequence exhibiting d1) at east 99.6% nucleotide sequence identity to the DNA sequences SEQ ID NO:4 or SEQ ID NO:9;  or d2) at least 99.8% nucleotide sequence identity to the DNA sequence SEQ ID NO:14;  or d3) at least 99.9% nucleotide sequence identity to the DNA sequences SEQ ID NO:5 or SEQ ID NO:10;  or d4) at least 99.2% nucleotide sequence identity to the DNA sequence SEQ ID NO:15;  or d5) at least 99.2% nucleotide sequence identity to the DNA sequences SEQ ID NO:6 or SEQ ID NO:11;  or d6) at least 99.8% nucleotide sequence identity to the DNA sequence SEQ ID NO:16;  or d7) at least 99.8% nucleotide sequence identity to the DNA sequences SEQ ID NO:7 or SEQ ID NO:12;  or d8) at least 99.3% nucleotide sequence identity to the DNA sequence SEQ ID NO:17;  or d9) 100.0% nucleotide sequence identity to the DNA sequences SEQ ID NO:8 or SEQ ID NO:13;  or d10) at least 99.9% nucleotide sequence identity to the DNA sequence SEQ ID NO:18 (Note: the SEQ ID NO: 4-18 recited here have exactly the same sequences as the SEQ ID NO: 4-18 recited in the instant claim 17, respectively);  2) at least one biopesticide II selected from the groups in which Paenibacillus Polymyxa is listed; and 3) a pesticide III selected from the groups SF) and SI), wherein the group SF) lists the fungicides of inhibitors of complex III at Qo site selected from the group consisting of: pyraclostrobin, azoxystrobin, picoxystrobin, trifloxystrobin, dimoxystrobin, enestroburin, fenaminstrobin, fluoxastrobin, kresoxim-methyl, mandestrobine, metominostrobin, orysastrobin, pyrametostrobin, and pyraoxystrobin; and the fungicides of Oomycetes fungicides selected from oxathiapiprolin, valifenalate, metalaxyl, metalaxyl-M, ethaboxam, dimethomorph, zoxamide, flumorph, mandipropamid, pyrimorph, benthiavalicarb, and iprovalicarb; wherein said at least one Paenibacillus strain has antifungal activity against the plant pathogens selected from the group consisting of Alternaria spp., Botrytis cinerea, Phytophthora infestans and Sclerotinia sclerotiorum; wherein said at least one metabolite of the at least one Paenibacillus strain is selected from the group consisting of polymyxins, octapeptins, polypeptins, pelgipeptins and fusaricidins; wherein the at least one metabolite is selected from fusaricidins 1A and 1 B (Note: the fusaricidins 1A and 1 B match to the fusaricidins recited in the instant claims 20, 24, 25, and 26); wherein the mixture comprises components in a synergistically effective amount;  wherein the mixture comprises a purified culture, a whole culture broth, a culture medium or a cell-free extract of said at least one Paenibacillus strain; wherein the mixture is in a composition comprising an auxiliary, or in a plant propagation material having a coating comprising the composition. 
Therefore, the composition of Claims 17-30 of the instant application is anticipated by or deemed obvious over the composition of claims 1-12 of U.S. Patent No. 11185078.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653